Citation Nr: 1426248	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for lymphedema of the lower extremities, to include as secondary to the service-connected residual right thigh scar from shrapnel fragment wounds.

3.  Entitlement to service connection for boils, to include as due to Agent Orange (herbicide) exposure.

4.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the September 2011 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran has current PTSD, diagnosed by a VA psychologist.

3.  The VA psychologist linked the PTSD to the in-service combat stressor events.

4.  The Veteran has a current lymphedema disorder of the lower extremities.

5.  The Veteran injured his right thigh in service.

6.  Lymphedema of the lower extremities is not related to service.

7.  Lymphedema of the lower extremities is not proximately due to, or worsened in severity by, the service-connected residual right thigh scar from shrapnel fragment wounds.

8.  The Veteran had boils in service.

9.  The Veteran does not have a currently diagnosed boil disability.

10.  The Veteran had a skin disorder in service.  

11.  The Veteran has current skin disorders including venous stasis dermatitis and bilateral foot tinea pedis.

12.  The venous stasis dermatitis and tinea pedis skin disorders are not related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(2) (2013).

2.  The criteria for service connection for lymphedema of the lower extremities, to include as secondary to the service-connected residual right thigh scar from shrapnel fragment wounds, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for boils have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for dermatitis and bilateral foot tinea pedis have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In letters from April 2006 and March 2007, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in June 2007.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  In accordance with the September 2011 Board Remand, the RO has also obtained Vet Center and VA treatment records that were not associated with the Veteran's physical claims file at the time of the June 2007 rating decision. 

VA provided the Veteran with a series of examinations in October 2011 for each of the claimed disorders.  In each instance, the VA examiner reviewed the claims file, received a medical history and report of past and present symptomatology from the Veteran, physically examined the claimed disorders, reported the relevant findings, and provided the requested opinions.  The Board finds that these examinations are adequate to assist in determining the nature and etiology of the claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In addition to the October 2011 examination, VA provided examinations for lymphedema in July 2003 and February 2007.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor. 38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

Where the presumption of soundness attaches (where it was not "noted" at entrance into service), in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must also be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304(b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD as a result of in-service stressors experienced during service in Vietnam.  Specifically, the Veteran identified stressors including a hand injury during a fire mission in November 1969, when a piece of steel cut his right hand, and a right thigh wound sustained during a firefight in July 1970.  See May 2007 VA Form 21-0781.

After a review of all the evidence, the Board finds that the lay and medical evidence is at least in equipoise as to whether the Veteran engaged in combat with the enemy during service.  Although the Veteran is not in receipt of any military citations that clearly denote combat service, the Veteran has 11 months of foreign active duty service, has been awarded the Vietnam Service Medal and Vietnam Campaign Medal with 60 device, and had a military occupational specialty of FA (Field Artillery) Basic.  See DD Form 214.  This evidence is not conclusive of combat experience; however, personnel records show that the Veteran served in Vietnam from October 1969 to October 1970, and service treatment records show treatment for a right thigh wound in July 1970 and a hand wound in November 1969.  Accordingly, the Board finds that the Veteran's report of suffering hand and thigh wounds while engaged in combat with the enemy is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable; therefore, the Veteran's lay account of sustaining a hand injury during a fire mission in November 1969 and a right thigh injury during a firefight in July 1970 is sufficient to establish the occurrence of the claimed in-service stressor events.

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran has current PTSD.  During the most recent VA examination in October 2011, the VA examiner diagnosed anxiety disorder and personality disorder, but not PTSD.  Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA treatment records indicate a "current and lifetime" PTSD diagnosis, as recorded by a VA psychologist.  See October 25, 2005 VA treatment record.  A separate VA physician acknowledged agreed with this assessment.  See November 11, 2005 VA treatment record.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current PTSD, and that the PTSD was diagnosed by a VA psychologist.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board further finds that the evidence shows that the Veteran's Axis I diagnosis of PTSD was competently linked to the in-service combat stressor events by a competent medical professional.  After the Veteran reported the stressor of Vietnam combat during a diagnostic interview to be admitted to a VA PTSD PCT program, the examining VA psychologist diagnosed PTSD on Axis I.  "Exposure to war/combat" was listed as an Axis IV psychosocial and environmental factor contributing to the diagnosis.  See October 25, 2005 VA treatment record.  As noted above, a second VA physician agreed with these findings.  The Board also notes that the Veteran's primary care physician at VA, with whom the Veteran has expressed anxiety from duty in Vietnam and other combat history, has opined that the Veteran's PTSD is due to service in Vietnam.  See April 2007 prescription form; see also September 13, 2005 VA treatment note; August 26, 2005 VA treatment note.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(2) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In arriving at the decision above, the Board notes that the Veteran's psychiatric disability has been variously diagnosed by medical providers; therefore, all psychiatric diagnoses by medical providers, to include the anxiety disorder noted in the October 2011 VA examination report, and all psychiatric symptoms, are fully included in the grant of service-connected compensation benefits. 

Service Connection for Lymphedema of the Lower Extremities

The Veteran asserts that he has lymphedema of the lower extremities that is related to a shrapnel fragment wound that he sustained in Vietnam in July 1970, or alternatively, related to the service-connected residual scar from the shrapnel fragment wound.

Initially, the Board finds that the Veteran has a current lymphedema disorder of the lower extremities.  The October 2011 VA examiner indicated a current diagnosis of bilateral lymphedema in the lower extremities that was first diagnosed in the early 1990s.

The Board next finds that the Veteran injured his right thigh in service.  Service treatment records reflect that the Veteran was treated for a shrapnel wound in the right thigh in July 1970.  One treatment note for the injury notes that the right thigh wound appeared to be infected.  The injury was noted on the December 1970 service separation examination after an abnormal evaluation of the skin and lymphatics, and the Veteran reported a history of the shrapnel wound, as well as leg cramps - a symptom of lymphedema - on the December 1970 report of medical history.  Moreover, service connection was granted for the residual scar on the right thigh from the shrapnel wound in a July 1976 rating decision.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the current lymphedema of the lower extremities is not related to service.  The record includes two conflicting medical opinions as to whether the current bilateral lymphedema is related to the July 1970 shrapnel fragment wound.  The July 2003 VA examiner opined that lymphedema in the right lower extremity is at least as likely as not due to residuals resulting from the shrapnel insult to the right thigh.  In contrast, the February 2007 VA examiner opined that bilateral lower extremity lymphedema is not related to residuals from the right thigh wound in service.

The Board attributes more weight to the February 2007 VA examiner's opinion.  As pointed out by the February 2007 VA examiner, the June 2003 VA opinion is based on an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  The June 2003 VA examiner did not review the Veteran's service treatment records and instead received a history of the right thigh wound from the Veteran.  The Veteran told the June 2003 VA examiner that he received outpatient surgery for a right thigh wound that was "big enough to put a fist in."  The June 2003 VA examiner relied on the history provided by the Veteran to conclude that there was a femoral artery injury related to the right thigh wound in service.  

The February 2007 VA examiner, who reviewed the Veteran's service treatment records, noted that the Veteran's description of the right wound in June 2003 is "not concordant with the medical records from the same era" and that the wound, as described "would be unlikely to be treated as an outpatient."  The February 2007 VA examiner's rationale that bilateral lymphedema is not related to the right thigh wound in service was based on the opinion that a smaller shrapnel wound in the right thigh "would not be sufficient to cause a generalized lymphedema of the lower extremities" and that the Veteran's "chronic obesity is sufficient to result in lower extremity edema."  For these reasons, the Board finds the February 2007 VA medical opinion more probative of whether the current bilateral lymphedema disorder is related to the July 1970 shrapnel fragment wound.  See Prejean, 13 Vet. App. at 448-49; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.  

To the extent the Veteran has claimed a relationship between current bilateral lymphedema and the right thigh injury in service, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of lymphedema.   See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Given the facts above, a competent medical opinion in this case would require the ability to distinguish between multiple possible etiologies, including obesity; knowledge of how the disease process works, in light of the fact that both legs are currently affected and only a right leg injury is shown in service; and understanding of the medically complex lymphatic system, which incorporates comprehension of the circulatory and immune systems.  As the record does not reflect that the Veteran has such understanding or ability, the Veteran's opinion regarding the etiology of the current lymphedema of the lower extremities does not have probative value.  Accordingly, the Board finds that the weight of the lay and medical evidence is against finding that the current lymphedema of the lower extremities is related to service.

Similarly, the Board finds that the current lymphedema disorder of the lower extremities is not proximately due to, or worsened in severity by, the service-connected residual right thigh scar from shrapnel fragment wounds.  The February 2007 VA examiner opined that the current bilateral lymphedema is not related to the service-connected right thigh scar, based on the same rationale used to reach the opinion discussed above.  The October 2011 VA examiner opined that the lymphedema is due to (non-service-connected) obesity rather than to a hematologic condition.  The October 2011 explained that current lymphedema is less likely than not "caused by or the result of or secondary to or aggravated by the shrapnel fragment wound of the right thigh sustained in service" for three distinct reasons.  First, the physical nature of the wound sustained in service would not lead to the later development of the type of lymphedema that the Veteran currently has.  Second, the current lymphedema is bilaterally symmetrical, and this would not be expected if it were due to a shrapnel fragment wound in service.  Third, as noted above, the current lymphedema is clinically more consistent with the type of lymphedema found secondary to morbid obesity, which the Veteran has with a Body Mass Index (BMI) of 34.

As the weight of the lay and medical evidence does not demonstrate that the current lymphedema of the lower extremities is related to service, or that the current lymphedema of the lower extremities is proximately due to, or worsened in severity by, the service-connected residual right thigh scar from shrapnel fragment wounds, the Boards finds that the criteria for service connection for lymphedema of the lower extremities are not met.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Boils

The Veteran contends that he experiences recurrent boils on the skin.  Specifically, the Veteran asserts that boils appear in the summer, or during hot weather and have been doing so since he served in Vietnam.  See October 10, 2005 VA treatment note.

The Board finds that the Veteran had boils in service.  Service treatment records from April 1970 show that the Veteran was treated for boils and placed on light duty.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a current boil disability.  A VA treatment record from September 1986 shows that the Veteran reported recurrent pustules on the thighs, buttocks, and chest since 1970, and that several boils had been surgically removed.  The diagnosis was folliculitis and psoriasis.  During an Agent Orange consultation with a VA medical clinician in October 2005, the Veteran reported recurrent boils since Vietnam.   However, since the October 2005 consultation note, the Veteran has not complained of nor sought treatment for boils.  When VA examined the skin in February 2007, the VA examiner did not note any boils, and only diagnosed dermatitis.  Similarly, the October 2011 VA examiner specifically noted that no boils were present after physically examining the Veteran's skin.

As noted above, the Veteran has asserted that boils have been a recurring condition in hot weather.  The Veteran is competent to report skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  However, aside from the act of submitting a claim for service connection for boils in March 2007, the only evidence to support a finding of current boils is the Veteran's own assertion that boils have been present.  During the October 2011 VA examination, the Veteran stated that he last sought treatment for a skin disorder in 2003, when he was diagnosed with tinea pedis with maceration, tinea cruris, and venous stasis dermatitis.  Although the Veteran stated he still gets boils, he has purposefully not sought treatment since 2003, when he had a negative experience while being treated for the skin conditions listed above.  As a result, there is no medical diagnosis of boils in the record since the September 1986 VA treatment note, and when the Veteran's skin has been examined, boils have not been present.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In sum, there is no credible evidence to support a finding of a current contact boil disorder.

As the weight of the evidence is against finding a current diagnosis of boils, service connection for boils is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Skin Disorder

The Veteran contends that he has one or several skin disorders that affect the groin, feet, back, and legs.  See April 2006 VA Form 21-4138.  Specifically, the Veteran has asserted the presence of disorders including jungle rot, fungus, and chloracne that have affected his body since Vietnam, and has indicated that a skin disorder may be related to Agent Orange exposure in service.  See id.; July 2007 Veteran letter; March 2007 VA Form 119.

The Board finds that the Veteran had a skin disorder in service.  The December 1970 service separation examination includes an abnormal clinical evaluation of skin and notes the presence of pustules on the chest.  The Veteran also reported a history of skin diseases on the December 1970 report of medical history, although additional explanation was not provided.  In contrast, the Veteran's skin was given a normal clinical evaluation on the September 1968 service enlistment examination, and the Veteran did not report a history of skin diseases on the September 1968 report of medical history.  Service treatment records show treatment for "several small areas of folliculitis" in July 1970.  For these reasons, the Board finds that the weight of the evidence supports a finding that the Veteran had a skin disorder in service.

The Board next finds that the Veteran has current skin disorders including venous stasis dermatitis and bilateral foot tinea pedis.  These diagnoses were provided by the October 2011 VA examiner after physical evaluation of the Veteran's skin.  The venous stasis dermatitis disorder was first diagnosed in 2003 and was previously noted on the February 2007 VA examination report.

As noted above, the Veteran asserts that any current skin disorders are related to the presumed exposure to herbicides in Vietnam.   The Veteran served in Vietnam for 11 months; therefore, it is presumed that he had exposure to Agent Orange in the course of such service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran's currently diagnosed skin disorders - dermatitis and tinea pedis - are not among the presumptive diseases for herbicide exposure.  As such, there is no presumption of service connection based on herbicide exposure for the claimed skin disorders.  See 38 C.F.R. § 3.309(e); 68 Fed. Reg. 27,630.
Regardless, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110  and 38 C.F.R. 
§ 3.303(d).

After a review of all the evidence, the Board finds that the current dermatitis and tinea pedis skin disorders are not related to service.  The October 2011 VA examiner opined that it is less likely than not that the Veteran's skin disorders were caused by or the result of in-service skin disorders and/or by Agent Orange exposure because the conditions are caused by poor personal hygiene.  The VA examiner also explained that there is no medical literature to link fungal skin infections to Agent Orange exposure.  Although tinea pedis was not found during the February 2007 VA examination, the February 2007 VA examiner opined that dermatitis is not related to the service-connected right thigh scar or service.  That opinion, however, was focused on the Veteran's lymphedema disorder and was not supported by rationale regarding the etiology of dermatitis; therefore, it is afforded no probative weight.  See Miller, 11 Vet. App. at 348.  Nevertheless, as the evidence does not demonstrate that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the dermatitis or tinea pedis skin disorders, the October 2011 VA medical opinion is the only probative evidence in the record regarding the etiology of the dermatitis or 

tinea pedis skin disorders.   See Kahana, 24 Vet. App. at 437.  Accordingly, the 
Board finds that the weight of the lay and medical evidence is against finding that the current dermatitis and tinea pedis skin disorders are related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.

Service connection for lymphedema of the lower extremities, to include as secondary to the service-connected residual right thigh scar from shrapnel fragment wounds, is denied.

Service connection for boils is denied.

Service connection for a skin disorder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


